Citation Nr: 0720063	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in November 2002.  

2.  At the time of the veteran's death, service connection 
was in effect for cold injury of the right lower extremity, 
rated as 30 percent disabling; cold injury of the left lower 
extremity, rated as 30 percent disabling; bilateral 
sensorineural hearing loss, rated as 30 percent disabling; 
and tinnitus, rated as noncompensable.  A total disability 
based on individual unemployability (TDIU) was in effect from 
January 12, 1998.

3.  At the time of the veteran's death, he was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the Board has determined 
that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  This matter involves an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II.	Entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318

At the time of the veteran's death, service connection was in 
effect for cold injury of the right lower extremity, rated as 
30 percent disabling; cold injury of the left lower 
extremity, rated as 30 percent disabling; bilateral 
sensorineural hearing loss, rated as 30 percent disabling; 
and tinnitus, rated as noncompensable.  A total disability 
based on individual unemployability (TDIU) was in effect from 
January 12, 1998.

Under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22, payment of DIC to a surviving spouse is authorized in 
cases where a veteran's death was not service-connected, 
provided that the veteran was in receipt of or "entitled to 
receive" compensation at the rate of a 100 percent (total) 
rating due to service-connected disability for a period of at 
least five years from the date of his discharge or release 
from active duty, or for 10 or more years immediately 
preceding his death.  The total rating may be schedular or 
based on unemployability.  

The appellant, through her representative, contends that the 
veteran was theoretically entitled to TDIU during the 10 
years prior to his death and cites to Green v. Brown, 10 Vet. 
App. 111 (1997).  However, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1318.  
Pertinent case law has held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable for claims filed prior to January 21, 2000, i.e., 
the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  As the appellant's claim was received 
by VA in January 2003, such consideration is not warranted.

Under the revised VA regulation, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:  (1) the veteran would have 
received total disability compensation at the time of death 
for a service-connected disability rated totally disabling 
for the period specified but for clear and unmistakable error 
(CUE) committed in a VA decision on a claim filed during the 
veteran's lifetime; or (2) additional evidence submitted to 
VA before or after the veteran's death consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally denied during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively; or (3) at the time 
of death the veteran had service-connected disability rated 
totally disabling by VA, but was not receiving compensation 
because VA was paying the compensation to the veteran's 
dependents; VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; the veteran had not waived retired or retirement 
pay in order to receive compensation; VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); VA 
was withholding payments because the veteran's whereabouts 
were unknown, but the veteran was otherwise entitled 
continued payments based on a total service-connected 
disability rating; or VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. §5309.   38 C.F.R. § 3.22(b).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The requirements of 38 
U.S.C.A. § 1318 for an award of DIC benefits are clearly not 
met.  The veteran was not in receipt of compensation at the 
100 percent rate due to service-connected disability for a 
period of at least five years immediately after his discharge 
from active service or for 10 or more years prior to his 
death.  The veteran had a combined evaluation of 70 percent 
effective from January 12, 1998, and he had a total 
disability rating based on individual unemployability due to 
service-connected disability effective from January 12, 1998.  
He died in November 2002; and as such, the time requirement 
for a total disability rating under 38 U.S.C.A. § 1318 has 
not been met.  

During the veteran's lifetime, he did not challenge the 
assigned effective date for the TDIU.  Moreover, in this case 
the appellant has not claimed entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 based on the submission of 
new and material evidence to reopen a previously final VA 
decision, or argued that, but for the receipt of VA or 
military retirement pay, the veteran would have been entitled 
at the time of his death to receive compensation for a 
service-connected disability that was continuously rated 
totally disabling by schedular or unemployability rating for 
a period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling by schedular or 
unemployability rating from the date of the veteran's 
discharge from service.  The Board also notes that neither 
the appellant nor her service representative has raised a 
claim of CUE in a final rating decision, pursuant to 38 
C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) 
and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the 
pleading requirements for raising, and burden of proof for 
establishing, a CUE claim).
 
As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).   Accordingly, as 
the 
veteran was not entitled to receive 100 percent disability 
for either at least five years after his departure from 
active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C. § 
1318 is denied.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  At the time of the veteran's death, service 
connection was in effect for cold injury of the right lower 
extremity, rated as 30 percent disabling; cold injury of the 
left lower extremity, rated as 30 percent disabling; 
bilateral sensorineural hearing loss, rated as 30 percent 
disabling; and tinnitus, rated as noncompensable.  A total 
disability based on individual unemployability (TDIU) was in 
effect from January 12, 1998.

The veteran's original death certificate, dated in November 
2002, indicates that he died of respiratory failure, due to 
or as a consequence of COPD and black lung.  An autopsy was 
not performed.  

The claims file includes private medical records submitted by 
the appellant.  However, in January 2004, she also identified 
VA treatment records from the VA hospital in Huntington, West 
Virginia, which have not been requested.  The VCAA requires 
that attempts be made to obtain VA records unless it is 
futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.
    
Accordingly, the case is REMANDED for the following action:

1.  An effort made to secure all the 
veteran's treatment records from the VA 
Medical Center in Huntington, West 
Virginia.  If any of the above records 
have been retired to a federal records 
storage facility, all necessary follow-up 
efforts must be made to obtain the 
records, until it is clear from the 
responses received that further requests 
would be futile.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


